Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, 14, 15-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgson et al. (US 2019/0139557A1, filed 11-8-17, hereinafter Hodgson).
Regarding claim 1, Hodgson discloses: An apparatus for providing a fingerprint of an input signal, wherein the apparatus is configured to determine intensity values for a plurality of time- frequency regions of the input signal (paragraph: 0019), wherein the apparatus is configured to compare the intensity values associated with different time-frequency regions of the plurality of time-frequency regions (abstract; 0037; 0050; 0055; 0059), to acquire individual values of the fingerprint based on the comparison of intensity values associated with two time-frequency regions, wherein the plurality of time-frequency regions are 
Regarding claim 15, Hodgson discloses: An apparatus for providing a fingerprint of an audio signal, wherein the apparatus is configured to determine energy values for a plurality of time- frequency regions centered around the same spectral bin of a time-frequency representation of the audio signal (paragraph: 0018), wherein the apparatus is configured to compare the energy values associated with different time-frequency regions of the audio signal (abstract; 0037; 0050; 0055; 0059), to acquire individual bits of the fingerprint based on the comparison of energy values associated with two time-frequency regions, wherein each bit of the fingerprint represents a result of one comparison (paragraphs: 0044-0046; 0049-0050; 0059-0061).
Regarding claim 16, Hodgson discloses: An apparatus for matching an input signal with a reference signal, comprising an apparatus for providing a fingerprint of an input signal (paragraph: 0019), wherein the apparatus is configured to determine intensity values for a plurality of time- frequency regions of the input signal, wherein the apparatus is configured to compare the intensity values associated with different time-frequency regions of the plurality of time-frequency regions (abstract; 0037; 0050; 0055; 0059), to acquire  individual values of the fingerprint based on the comparison of intensity values associated with two time- wherein the plurality of time-frequency regions are defined by a rotating kernel, rotating around a spectral bin (reads on frequency region) of a time-frequency representation of the input signal, and an apparatus for comparing the fingerprint of the input signal with a reference fingerprint of the reference signal (paragraphs: 0044-0046; 0049-0050; 0059-0061).
Regarding claim 18, Hodgson discloses: A method for providing a fingerprint of an input signal, comprising determining intensity values for a plurality of time-frequency regions of the input signal (paragraph: 0019), comparing the intensity values associated with different time-frequency regions of the input signal, to acquire individual values of the fingerprint based on the comparison of intensity values associated with two time-frequency regions (abstract; 0037; 0050; 0055; 0059), wherein the plurality of time-frequency regions are defined by a rotating kernel, rotating around a spectral bin of a time-frequency representation of the input signal (paragraphs: 0044-0046; 0049-0050; 0059-0061).
Regarding claim 20, Hodgson discloses: A non-transitory digital storage medium having stored thereon a computer program for performing a method for providing a fingerprint of an input signal (paragraph: 0019), comprising determining intensity values for a plurality of time-frequency regions of the input signal, comparing the intensity values associated with different time-frequency regions of the input signal, to acquire individual values of the fingerprint based on 
Regarding claims 2-4, 9-12, 14, Hodgson further discloses: wherein the plurality of time-frequency regions  overlap each other (paragraph: 0015; 0021), wherein the plurality of time-frequency regions are centered around the same frequency of the input signal (paragraph: 0015), wherein the plurality of time-frequency regions are centered around the same spectral bin (reads on FFT band) of a time-frequency representation of the input signal (paragraph: 0019), wherein each individual value of the fingerprint represents a result of one comparison (paragraph: 0030), wherein the plurality of time-frequency regions are a first plurality of time-frequency regions, wherein the apparatus is configured to determine intensity values for a second plurality of time-frequency regions of the input signal, wherein the apparatus is configured to compare the intensity values associated with different time-frequency regions of the second plurality of time-frequency regions, to acquire individual values of the fingerprint based on the comparison of intensity values associated with two time-frequency regions (paragraph: 0015), wherein the first plurality of time-frequency regions are centered around a first spectral bin of a time-frequency representation of the input signal, wherein the second plurality of time-frequency regions are centered around a second spectral bin of a time-frequency representation of the input signal, wherein the first spectral bin and the second spectral bin are different (paragraph: 0019), wherein the first spectral bin and the second spectral bin are bins of the same frame of the input signal (paragraph: 0021), wherein the input signal is an audio signal (paragraph: 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson in view of Greene (US 2017/0365276A1).
Hodgson differs from claim 6 in that he does not specifically disclose: wherein the intensity values are energy values.
However, Greene discloses: wherein the intensity values are energy values (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodgson’s system to provide for:  wherein the intensity values are energy values as this arrangement would facilitate represent audio samples in terms of audio energy as taught by Greene.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson in view of Suppappola et al. (US 2005/0278171A1, hereinafter Suppappola).
Hodgson differs from claim 13 in that he does not specifically disclose: wherein the first spectral bin and the second spectral bin are spaced apart from each other by a 1 Bark or an integer multiple thereof.
However, Suppappola discloses: wherein the first spectral bin and the second spectral bin are spaced apart from each other by a 1 Bark or an integer multiple thereof (paragraph: 0060)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodgson’s system to provide for:  wherein the first spectral bin and the second spectral bin are spaced apart from each other by a 1 Bark or an integer multiple thereof as this arrangement would facilitate to reduce spectral artifacts as taught by Suppappola.


Claims 17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson in view of Bilobrov, I et al. (US 2015/0199974A1, hereinafter Bilobrov).
Regarding claim 17, Hodgson discloses: An apparatus  comprising an apparatus for providing a fingerprint of an input signal, wherein the apparatus is configured to determine energy values for a plurality of time- frequency regions centered around the same spectral bin of a time-frequency representation of the audio signal (abstract; 0037; 0050; 0055; 0059), , wherein the apparatus is configured to compare the energy values associated with different time-frequency regions of the audio signal, to acquire individual bits of the fingerprint based on the comparison of energy values associated with two time- frequency regions, wherein each bit of the fingerprint represents a result of one comparison (paragraphs: 0044-0046; 0049-0050; 0059-0061).
Hodgson differs from claim 17 in that he does not specifically disclose: an apparatus for comparing the fingerprint of the input signal with a reference fingerprint of the reference signal.
However, Bilobrov discloses: an apparatus for comparing the fingerprint of the input signal with a reference fingerprint of the reference signal (paragraph: 0007).

Hodgson differs from claims 19, 21 in that he does not specifically disclose: comparing the fingerprint of the input signal with a reference fingerprint of the reference signal.
However, Bilobrov discloses: comparing the fingerprint of the input signal with a reference fingerprint of the reference signal (paragraph: 0007).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodgson’s system to provide for: comparing the fingerprint of the input signal with a reference fingerprint of the reference signal as this arrangement would facilitate to identify the distortion in the audio signal as taught by Bilobrov.
Claim 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651